Citation Nr: 0718999	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent prior to October 9, 2003, and a disability rating in 
excess of 40 percent since October 9, 2003, for the residuals 
of a fracture of the left transverse process at L3-L4.

2.  Entitlement to a disability rating in excess of 10 
percent for right lumbosacral radiculopathy.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from September 
1959 to March 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that rating decision the RO increased the disability 
rating for the residuals of the fracture of the left L3-L4 
transverse process to 20 percent.  The veteran appealed for a 
higher rating.

In the course of the appeal, in a May 2003 rating decision 
the RO granted a separate rating of 10 percent for right 
lumbosacral radiculopathy effective August 27, 2003.  In 
addition, the RO further increased the rating for the 
residuals of a fracture of the transverse process to 40 
percent effective October 9, 2003.

In July 2004 and August 2005, the Board remanded the appeal 
for further development.


FINDINGS OF FACT

1.  Prior to October 9, 2003, the veteran's residuals of a 
fracture of the left transverse process at L3-L4 was 
manifested by complaints of pain but no more than moderate 
limitation of motion, with forward flexion to 55 degrees, or 
moderate intervertebral disc syndrome; incapacitating 
episodes or abnormal mobility requiring a neck brace were not 
shown.

2.  As of October 9, 2003, the veteran's residuals of a 
fracture of the left transverse process at L3-L4 manifested 
in pain with limitation of forward flexion to 25 degrees, but 
there is no evidence ankylosis of the thoracolumbar spine or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

3.  Since August 27, 2003, the veteran's right lumbosacral 
radiculopathy has not manifested in moderate incomplete 
paralysis.

CONCLUSIONS OF LAW

1.  Prior to October 9, 2003, the criteria for a disability 
rating in excess of 20 percent for the residuals of a 
fracture of the left transverse process at L3-L4 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 
(2006); 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

2.  Since October 9, 2003, the criteria for a disability 
rating in excess of 40 percent for the residuals of a 
fracture of the left transverse process at L3-L4 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 
(2006).

3.  The criteria for a disability rating in excess of 10 
percent for right lumbosacral radiculopathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in a July 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence he has in his possession that pertains to 
the claim.  A September 2005 letter reiterated the contents 
of the above letter.  A letter advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in August 2006.  The claims were 
last readjudicated in February 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  In a March 
2006 correspondence, the veteran reported having been treated 
by Drs. P. and G.  In an August 2006 letter, the RO asked the 
veteran to submit records from these doctors or to complete 
authorization forms to allow VA to request them on his 
behalf.  The veteran, however, did not reply.  Moreover, in a 
March 2007 correspondence, the veteran's representative 
stated that the veteran had no other comments or information 
to present.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings, any question as to appropriate 
effective dates to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, No. 06-7001.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, VA medical records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome (in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003, for evaluating 
all disabilities of the spine.  68 Fed. Reg. 51,454-58 (Aug. 
27, 2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

The veteran's residuals of a fracture of the left transverse 
process at L3-L4 have been rated as 20 percent under 
Diagnostic Code 5285-5292 prior to October 9, 2003, and 40 
percent under Diagnostic Code 5235 from October 9, 2003.  

Prior to September 26, 2003, residuals of fracture of a 
vertebra warrant a 60 percent evaluation if there is no 
spinal cord involvement, but abnormal mobility is present 
which requires a neck brace (jury mast).  In other cases, the 
residuals should be rated on the basis of resulting definite 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  When evaluating 
the residuals on the basis of ankylosis and/or limited 
motion, evaluations should not be assigned for more than one 
spinal segment by reason of the involvement of only the first 
or last vertebra of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (in effect prior to September 26, 2003).  

Under Diagnostic Code 5295 for lumbosacral strain, a 
20 percent rating is warranted where there is muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect prior to 
September 26, 2003).

Under the schedular criteria which became effective 
September 26, 2003, a 40 percent rating requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; a 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine; and a 100 percent rating 
requires unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

With respect to the veteran's residuals of a fracture of the 
left transverse process at L3-L4 for the period prior to 
October 9, 2003, the Board finds that the evidence is against 
a rating in excess of 20 percent.  In support of this 
finding, the Board notes the following evidence of record.

An April 2002 VA treatment note reflects that the veteran was 
walking two miles per week for exercise and that he was 
working.  Examination found low back pain but no joint 
tenderness or swelling, no muscle atrophy or tenderness, and 
strength of 5/5 bilaterally.  The plan was to walk 30 minutes 
at least three times per week.

A May 2002 VA examination report reflects complaints of daily 
pain for a few minutes ranging from 2 to 10 on a scale of 10, 
which can occur several times per day.  Pain is induced by 
prolonged sitting, especially in a car, straining at stool, 
coughing, and sneezing.  There were paresthesias of both 
lower extremities but no weakness.  The veteran was able to 
walk on his heels and toes, with heel walking causing back 
pain.  There was no spasm or tenderness of the lumbar spine.  
Range of motion of the thoracolumbar spine was forward 
flexion to 55 degrees, extension to 10 degrees, left lateral 
flexion to 10 degrees, and right lateral flexion to 10 
degrees.  The right ankle jerk was absent but there was no 
sensory loss to pinprick.  Straight leg raising was to 45 
degrees bilaterally.  Such findings are consistent with 
moderate limitation of motion.  Severe limitation of motion 
or severe lumbosacral strain have not been shown, such as to 
warrant an evaluation in excess of 20 percent.  In addition, 
under the revised criteria, the evidence does not show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less prior to October 9, 2003.  Thus, even considering the 
veteran's complaints of pain, a higher 40 percent rating is 
not warranted under Diagnostic Code 5292 or 5295 (in effect 
prior to September 26, 2003) or Diagnostic Code 5235 
(effective September 26, 2003) for the period prior to 
October 9, 2003.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 
4.40, 4.45.

Additionally, with respect to the rating criteria in effect 
prior to September 26, 2003, the Board finds that the 
veteran's low back disability did not manifest in abnormal 
mobility requiring a neck brace.  Thus, a higher 60 percent 
rating is not warranted under Diagnostic Code 5285.  
Likewise, his disability did not manifest in ankylosis of any 
segment of the spine; therefore, a higher rating is not 
warranted under Diagnostic Code 5286 or 5289.

The Board has also considered whether the veteran's L3-L4 
fracture residuals should be rated under the criteria for 
intervertebral disc syndrome.  In this regard, the Board 
notes that service connection for a herniated disc at L5 was 
denied by the August 1973 rating decision that granted 
service connection for the fracture at L3-L4.  However, in 
May 2002, an MRI showed asymmetric right lateral herniation 
of L3-4 impinging on the right L3 nerve root in the neural 
foramen.  The October 2003 VA examiner diagnosed the veteran 
with radiculopathy of the L3 root.  The RO subsequently 
established a separate evaluation for right lumbar 
radiculopathy effective in August 2003.  In light of the 
findings and diagnosis concerning the L3-4 disc space as well 
as the diagnosis of L3 radiculopathy, it is appropriate to 
consider whether a higher evaluation for his low back 
fracture residuals is warranted under the rating criteria for 
intervertebral disc syndrome.

Prior to the September 23, 2002 rating criteria change for 
intervertebral disc syndrome, a 20 percent evaluation was 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

Upon review of the evidence, the Board finds that an 
evaluation in excess of 20 percent is not warranted pursuant 
to Diagnostic Code 5293 prior to the September 23, 2002 
change in rating criteria.  In this regard, an April 2002 VA 
treatment note reflects that the veteran was walking two 
miles per week for exercise and that he was working.  
Although the veteran complained of paresthesias of both lower 
extremities and had an absent right ankle jerk, he did not 
have sensory loss to pinprick or any weakness in the lower 
extremities.  Additionally, the veteran did not have 
demonstrable muscle spasms, and he was able to walk on his 
heels and toes.  Thus, while some intervertebral disc 
syndrome symptoms are present, such do not reflect severe 
intervertebral disc syndrome at that time, given the normal 
strength and normal sensory evaluation.  Rather, such 
findings reflect moderate disability, which supports the 20 
percent evaluation assigned.  Consequently, an increased 
rating under Diagnostic Code 5293 is not warranted under the 
old rating criteria.

Under the revised criteria for intervertebral disc syndrome 
which became effective September 23, 2002, a 20 percent 
evaluation for intervertebral disc syndrome is indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent evaluation, under 
those same regulations, required demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  Those 
criteria remained in effect with the revision effective 
September 26, 2003, except the Diagnostic Codes changed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002, to September 25, 2003), Diagnostic 
Code 5243 (effective September 26, 2003).  

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  

The Board notes that the only evidence addressing the whether 
the veteran suffers from incapacitating episodes and the 
frequency thereof is the December 2005 VA examination during 
which the veteran reported 12 to 14 incapacitating episodes 
having a total duration of about 20 days the past year.  
Incapacitating episodes averaging between 2 and 4 weeks in 
duration during the past 12 months warrants a 20 percent 
evaluation.  Thus, a higher evaluation under these criteria 
is not warranted prior to October 9, 2003, nor after that 
date.

Finally, under the revised rating criteria, intervertebral 
disc syndrome can also be evaluated by combining, under 
38 C.F.R. § 4.25, separate evaluations of chronic orthopedic 
and neurologic manifestations, whichever method results in 
the higher evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).  

In this case, the RO determined that this method results in a 
more favorable determination for the veteran.  In this 
regard, the RO assigned a separate 10 percent rating for 
right lumbosacral radiculopathy, effective August 27, 2003.  
The Board has already explained above that prior to October 
9, 2003, the veteran had only moderate limitation of motion 
of the lumbar spine.  Effective October 9, 2003, the 
veteran's limitation of motion of the lumbar spine fell 
within the 40 percent range of the revised criteria, with 
forward flexion of 25 degrees.  Absent unfavorable ankylosis, 
the 40 percent evaluation is the maximum assignable for 
limitation of motion of the lumbar spine.  As there is no 
evidence of unfavorable ankylosis in this case, the veteran 
is not entitled to an evaluation in excess of 40 percent for 
the orthopedic manifestations of his L3-L4 fracture residuals 
on or after October 9, 2003.  The question then turns to 
whether he is entitled to an evaluation in excess of 10 
percent for the right radiculopathy symptoms.

His right lumbosacral radiculopathy has been rated as 10 
percent under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
effective August 27, 2003.  Under Diagnostic Code 8520, an 80 
percent rating is warranted for complete paralysis: the foot 
dangles and drops, no active movement possible of muscles 
below the knee, and flexion of knee weakened or (very rarely) 
lost.  A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy.  A 40 percent rating 
is warranted for moderately severe incomplete paralysis.  A 
20 percent rating is warranted for moderate incomplete 
paralysis.  A 10 percent rating is warranted for mild 
incomplete paralysis.

After review, the Board finds that the evidence is against a 
rating in excess of 10 percent.  In support of this finding, 
the Board notes the following evidence of record.

A May 2002 VA examination report reflects paresthesias of 
both lower extremities and an absent right ankle jerk but no 
weakness or sensory loss to pinprick.  Straight leg raising 
was to 45 degrees bilaterally.

An October 2003 VA brain and spinal cord examination report 
reflects complaints of pain shooting down to the sole of the 
right foot resulting in tingling, numbness, and paresthesia 
of the right foot.  Right lower extremity strength was -5/5 
with the foot evertor and invertor being 5/5.  There was mild 
atrophy of the right leg and gastrocnemius.  Straight leg 
raising was positive to 55 degrees on the right side and 65 
degrees on the left.  There was decreased pinprick and light 
touch sensation in patchy areas on the right leg and to some 
extent on the bottom of the foot.  Knee jerks were 2+ and 
symmetrical, and ankle jerks were 1+ and symmetrical.  The 
diagnosis was right lumbosacral radiculopathy.

A December 2005 VA examination report reflects complaints of 
back pain traveling to the right buttock down to the foot but 
no complaints of radiation to the left lower extremity.  The 
veteran also complained of numbness and weakness in both 
lower extremities.  There was sensory deficit to pinprick in 
both legs, especially the right, but was ill-defined for the 
left.  Motor strength was 4+ bilaterally, knee jerks were 2+, 
and ankle jerk was absent on the right side and 1+ on the 
left side.  Lasegue sign was positive at 30 degrees 
bilaterally.  

Given the above, the Board finds that, since August 27, 2003, 
the veteran's right lumbosacral radiculopathy has not 
manifested in moderate incomplete paralysis.  Although the 
record shows an absent ankle jerk, decreased sensation, and 
mild atrophy, the May 2002 VA examination found no weakness 
of the lower extremity, and strength was only slightly 
diminished at -5/5 and 4+/5 at the October 2003 and December 
2005 examinations, respectively.  Additionally, his knee jerk 
has been normal at 2+.  Thus, the record fails to show that 
the veteran's right lumbosacral radiculopathy has been 
moderate in severity.  Therefore, a higher 20 percent rating 
is not warranted under Diagnostic Code 8520.

The Board has considered other potentially applicable 
diagnostic codes.  After review, however, the Board observes 
that no other diagnostic code provides for a higher rating 
based on the evidence of record.

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the October 2003 VA examiner 
stated that the veteran's work is somewhat affected by the 
pain due to his disabilities.  The Board notes, however, that 
pain has been considered in the assigned disability ratings.  
Thus, the Board observes that the veteran's disabilities have 
not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  There is nothing in the record 
to distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Therefore, the Board finds that the 
criteria for submission for consideration of extra-schedular 
ratings are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

A disability rating in excess of 20 percent prior to October 
9, 2003, for the residuals of a fracture of the left 
transverse process at L3-L4 is denied.

A disability rating in excess of 40 percent since October 9, 
2003, for the residuals of a fracture of the left transverse 
process at L3-L4 is denied.

A disability rating in excess of 10 percent for right 
lumbosacral radiculopathy is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


